Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 04/13/2021 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
increase or decrease a clock toggle rate of a clock signal on a transmission line from a first clock toggle rate to a second clock toggle rate that is different to the first clock toggle rate in response to one or more conditions that include one or more of a workload profile, a temperature, a latency requirement associated with a command, and a throughput requirement associated with a command; and cause the activation or deactivation of one or more on-die-termination resistors (ODT resistors) on the transmission line according to the second clock toggle rate.

Claim 11 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
identifying a condition based on one or more of a latency requirement associated with the command and a throughput requirement associated with the command of a device; and in response to the condition, 

Claim 19 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
identify one or more conditions that include one or more of a workload profile, a temperature, a latency requirement associated with a command, and a throughput requirement associated with a command; respond to the one or more conditions to cause an adjustment to increase or decrease in a clock toggle rate applied to the transmission line; and in conjunction with the increase or decrease in the clock toggle rate, increase or decrease an impedance on the transmission line according to the increase or decrease in the clock toggle rate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824